     Case 4:20-cv-00193-RSB-CLR Document 8 Filed 04/13/21 Page 1 of 1




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

STOCKFOOD AMERICA, INC., )
                         )
    Plaintiff,           )
                         )
v.                       )                         CV420-193
                         )
THE MENU SHOPPE, INC.,   )
                         )
    Defendant.           )

                                ORDER

     The undersigned entered an order directing the plaintiff in this case

to show cause why it should not be dismissed for failure to timely serve.

Doc. 6. After that Order was signed, but before it was docketed, the

plaintiff filed a notice of voluntary dismissal. Doc. 7. That notice makes

the show-cause order moot. Accordingly, that Order is VACATED. Doc.

. The notice remains pending with the District Judge.

                            ay of April, 2021.
     SO ORDERED, this 13th day

                                  ____________________________________
                                  ___________________________
                                  CHRI
                                  CHRISTOPHER
                                    R STOP
                                        OPHER L. RAY
                                         STATES
                                  UNITED STATE  MAGISTRATE JUDGE
                                            T S MAGISTRA
                                  SOUTHERN DISTRICT OF GEORGIA
